Name: 2007/5/EC,Euratom: Council Decision of 1 January 2007 determining the order in which the office of President of the Council shall be held
 Type: Decision
 Subject Matter: economic geography;  EU institutions and European civil service;  executive power and public service
 Date Published: 2008-01-08; 2007-01-04

 4.1.2007 EN Official Journal of the European Union L 1/11 COUNCIL DECISION of 1 January 2007 determining the order in which the office of President of the Council shall be held (2007/5/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 203 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 116 thereof, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 41(1) thereof, Whereas: (1) By Decision 2005/902/EC, Euratom (1) the Council established the order in which the office of President of the Council was to be held for the Member States of the European Union at the date of 1 January 2006. (2) The European Union was enlarged on 1 January 2007 to include two new Member States. (3) The order in which the office of President of the Council shall be held should accordingly be determined taking into account the new Member States, and a new Decision should be adopted to replace Decision 2005/902/EC, Euratom of 12 December 2005, HAS DECIDED AS FOLLOWS: Article 1 1. The order in which the Member States shall hold the Presidency of the Council from 1 January 2007 is set out in the Annex hereto. 2. The Council, acting unanimously on a proposal from the Member States concerned, may decide that a Member State may hold the Presidency during a period other than that resulting from the order established in the Annex hereto. Article 2 This Decision shall take effect on 1 January 2007. Decision 2005/902/EC, Euratom shall be repealed. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 January 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 328, 12.12.2005, p. 60. ANNEX Germany January-June 2007 Portugal July-December 2007 Slovenia January-June 2008 France July-December 2008 Czech Republic January-June 2009 Sweden July-December 2009 Spain January-June 2010 Belgium July-December 2010 Hungary January-June 2011 Poland July-December 2011 Denmark January-June 2012 Cyprus July-December 2012 Ireland January-June 2013 Lithuania July-December 2013 Greece January-June 2014 Italy July-December 2014 Latvia January-June 2015 Luxembourg July-December 2015 Netherlands January-June 2016 Slovakia July-December 2016 Malta January-June 2017 United Kingdom July-December 2017 Estonia January-June 2018 Bulgaria July-December 2018 Austria January-June 2019 Romania July-December 2019 Finland January-June 2020